Citation Nr: 0833786	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  07-25 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from August 1965 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran is seeking service connection for bilateral 
hearing loss.  He attributes this condition to his inservice 
exposure to loud noise from jet engines.  

After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary in order 
to comply with VA's duty to notify and assist.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A.

Historically, the veteran served on active duty in the Air 
Force from August 1965 to January 1969.  His report of 
separation, Form DD 214, listed his inservice specialty as a 
general purpose vehicle repairman, and indicated that he had 
no foreign and/or sea service.

The veteran's enlistment examination was conducted in August 
1966.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
25
25
LEFT
-5
0
5
0
0


The report concluded with a diagnosis of defective hearing, 
and the hearing portion of veteran's "PULHES" profile was 
recorded as "2."  See Odiorne v. Principi, 3 Vet. App. 456, 
457 (1992) (observing that the "PULHES" profile reflects the 
overall physical and psychiatric condition of the veteran on 
a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect which is below the level of 
medical fitness for retention in the military service)).  

The veteran's service medical records are completely silent 
as to any complaints or findings of hearing loss.  The 
veteran's separation examination was conducted in October 
1968. On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
0
0
15
10
LEFT
0
-5
-5
-10
-10

A medical history report, completed pursuant to his 
separation examination, indicated that the veteran denied 
having any history of ear trouble.  

In April 2007, the veteran filed his present claim seeking 
service connection for bilateral hearing loss.  In support of 
his claim, the veteran submitted a medical opinion letter, 
dated in March 2007, from a private audiologist.  The letter 
indicated that an audiological evaluation, performed in 
February 2007, revealed that the veteran had moderate mid and 
high frequency sensorineural hearing loss, bilaterally.  The 
audiologist opined:

From your history of being exposed to the 
noise of jet engines while serving in the 
military during the mid through late 
1960's, it is quite likely that this was 
the beginning of your hearing loss and 
tinnitus.  Since that time you've been 
working in manufacturing.  The type and 
degree of your hearing level on your 
audiogram is consistent with noise 
induced hearing loss.  Your pure tone 
average for 1000, 2000, 3000 and 4000 is 
61.25 dBHL for the right ear and 73.75 
dBHL for the left ear.

In May 2007, a VA audiological examination was conducted.  
The VA examiner noted that he had reviewed the veteran's 
claims folder, including his service medical records.  Based 
upon his review of these records, the VA examiner opined that 
the veteran's hearing loss is not the result of noise 
exposure during his military service.  In support of his 
opinion, the VA examiner noted that audiological testing on 
the veteran at the time of his entrance and at the time of 
separation from service revealed normal hearing sensitivity, 
bilaterally.  

In reviewing the evidence of record, the Board points out 
that the medical opinion submitted herein by the private 
audiologist is lacking in any significant probative value.  
In making this determination, the veteran's service medical 
records were not considered, which are critical in this case 
given the veteran's post service employment in manufacturing.  
Thus, the opinion is based entirely on the history as 
provided by the veteran.  

The VA examiner's opinion herein is premised, at least in 
part, on the assumption that the veteran had normal hearing 
examinations on his entrance into and separation from 
military service, without acknowledging, or addressing, the 
fact that his service entrance examination noted a diagnosis 
of defective hearing, and the hearing portion of veteran's 
"PULHES" profile was recorded as "2."

Under these circumstances, an additional medical opinion is 
necessary in this matter.  Specifically, the Board finds that 
a new medical opinion is needed to address the issue of 
whether or not the veteran had a pre-existing hearing loss in 
the right and/or left ear at the time of his entrance into 
service.  Thereafter, the examiner should address whether the 
veteran's hearing loss in the right and left ear was incurred 
or aggravated in service, regardless of whether it was shown 
in service or on service separation.  Hensley v. Brown, 5 
Vet. App. 155 (1993) (holding that if hearing loss as defined 
by 38 C.F.R. § 3.385 is not shown in service or at separation 
from service, service connection can be established if 
medical evidence shows that it is actually due to incidents 
during service).  If the record shows (a) acoustic trauma due 
to significant noise exposure in service and audiometric test 
results reflecting an upward shift in tested thresholds in 
service, though still not meeting the requirements for 
"disability" under 38 C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings meeting the 
requirements of 38 C.F.R. § 3.385, VA must consider whether 
there is a medically sound basis to attribute the post-
service findings to the injury in service, or whether they 
are more properly attributable to intercurrent causes.  
Hensley, 5 Vet. App. at 159.  

Accordingly, the case is remanded for the following action:

1.  The veteran must be afforded the 
appropriate VA examination to determine 
the current existence and etiology of any 
bilateral hearing loss found.  The claims 
folder must be provided to and reviewed 
by the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies, to include 
an audiogram, must be accomplished.  
Specifically, the results of the 
audiological evaluation must state, in 
numbers, the findings of puretone decibel 
loss at 500, 1000, 2000, 3000, and 4000 
Hertz, provide the puretone threshold 
average, and must also state the results 
of the word recognition test, in 
percentages, using the Maryland CNC test.  

After a review of the examination 
findings and the entire evidence of 
record, the examiner must render an 
opinion, in light of the service and post 
service evidence of record, as to: (1) 
whether the veteran had a pre-existing 
hearing loss in his right and/or left ear 
at the time of his entrance into service; 
(2) whether any hearing loss in the right 
or left ear was incurred or aggravated 
during his military service; and (3) 
whether
any current right or left ear hearing 
loss is related to the veteran's military 
service, or to any incident therein, to 
include as due to noise exposure.  The 
veteran's military occupational 
specialty, the objective medical findings 
in the service medical records, the 
previous VA and private audiological 
evaluations currently of record, the 
veteran's history of inservice and post 
service noise exposure, and any other 
pertinent clinical findings of record, 
must be taken into account.  Prior to 
forming an opinion, the examiner should 
be mindful of the holding in Hensley, as 
noted in the discussion above.  The 
examiner must specifically address the 
question of whether any degree of hearing 
loss began as a result of any inservice 
noise exposure.  A complete rationale for 
all opinions must be provided.  If the 
examiner cannot provide the above 
requested opinion without resort to 
speculation, it must be so stated.  The 
report prepared must be typed.

2.  The RO must notify the veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran 
and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

